Title: To George Washington from Landon Carter, 12 March 1797
From: Carter, Landon
To: Washington, George



Dear Sir
Cleve 12 March 1797

Your favr of the 27th ulmo came to hand three days ago just when I was puting into the Office a Letter of congratulation to meet you at your assylum from the Labors of a weighty Trust. Abstracted from self I can withdraw from an high Idea of the importance of our Loss and am capable of exulting in the calm delights of the Man I love and whom e’er long I may have permission to call by the closer name of Friend. When retired to the peaceful quiet of Mt Vernon—I mean when absolutely so—I will benefit by the indulgent expression of wellcome uttered in one of your Letters; there to testify my warm attachment.
A letter from Mr James Anderson was inclosed which I have answered conformable to its’ contents. The correctness of that

Person bespeaks him a man adapted to business and I hope you will have that satisfaction in him which I have longed after in vain For incorrectness has been the stumbling block to my eager desire to improve and complete a Plan that has the fairest prospects.
I dont know how you will approve my increasing your expence in the transportation of the Pease but I conceive them safer in bags; which too will afterwards be useful on your Farm: I have in pursuance of these Ideas purchased Bags for the Occasion. I am Dear Sir with most true regard and very respectfully Your most Obt Hble servt

L. Carter


P.S. I had writen to Mr A. on the first Plan of yr Waggon & first qty ordered—present Letter to him alluded to, is to the late plan & increased qty to 40 ⟨bus.⟩.

